818 F.2d 861Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.M. Leroy PRESSLEY, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 87-7013.
United States Court of Appeals, Fourth Circuit.
Submitted April 27, 1987.Decided May 15, 1987.

M. Leroy Pressley, appellant pro se.
Before RUSSELL and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Marion Leroy Pressley, a Virginia prisoner, appeals from the district court's denial of relief under 42 U.S.C. Sec. 1983.   We affirm.


2
Pressley submitted his petition for Sec. 1983 relief in July 1986;  Pressley alleged that continued use of his given name by prison officials violated the Thirteenth Amendment proscription against slavery.  Pressley sought as relief a declaratory judgment changing his name to Alpha Omega Muham-El.  The district court, finding that Pressley had failed to allege deprivation of a constitutional right under color of state law, dismissed the appeal as frivolous pursuant to 28 U.S.C. Sec. 1915(d).


3
We agree that the complaint, as filed, is frivolous.  While Pressley seeks a federal declaratory judgment to change his name, the district court had no authority to award such relief.  The procedure for filing name-change petitions is a matter of state law.  Under the circumstances of this case, we agree that no federal constitutional right was implicated.


4
Should Pressley pursue the state court name change procedures, and be denied a name change under color of state law, perhaps he will be able to state a claim.  See Barrett v. Virginia, 689 F.2d 498 (4th Cir. 1982).  Because Pressley has not yet shown, or even alleged, that he has unsuccessfully pursued the appropriate state remedies, we decline to speculate what shape a future colorable claim may take.


5
We therefore dispense with oral argument because this appeal is frivolous.  Fed. R. App.  P. 34(a).


6
AFFIRMED.